99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy Lee NULL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-6874.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

Tommy Lee Null, Appellant Pro Se.  Rebecca A. Betts, United States Attorney, Charleston, West Virginia, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the report and recommendation of the magistrate judge and dismissing his  Bivens* complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the on the reasoning of the district court.   Null v. United States, No. CA-96-376-6 (S.D.W.Va. May 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)